Relator owns land and a building erected thereon. The building was commenced subsequent to October 1, 1925, but was not completed and ready for occupancy on October 1, 1926, the date which fixed its taxable status for the year 1927. The land unimproved was assessed for the year 1927 at $397,000 and with improvements thereon at $1,300,000. The Special Term reduced the assessment to the value of the unimproved land. Unless section 889-a of the Greater New York Charter is unconstitutional, the reduction is proper. This section, as enacted by chapter 324 of the Laws of 1913, provides: "A building in course of construction, commenced since the preceding first day of October and not ready for occupancy, shall not be assessed."
We think the proposition very plain that the statute does not offend the prohibition of article III, section 18, of the Constitution. That section is aimed primarily if not exclusively at legislation attempting to grant to some specified "person, association, firm or corporation" an exemption from taxation. It is not intended to prevent in every instance the enactment of laws which the Legislature deems salutary and which apply to all property of the same class in a defined territory. Section 889-a is likewise harmonious with the provisions of article VIII, section 10. By failing to assess a certain class of property the city does not give its money or property or loan its money or credit to or in aid of individuals, associations or corporations. It neither gives nor loans anything. *Page 479 
This statute has been on the books for seventeen years, has been interpreted by the courts on many occasions and never before has its validity been assailed. These facts are not conclusive but are to some extent significant.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed.